Walkeb, J. This was an action of assumpsit, brought by plaintiffs, in the Cook Circuit Court, for the recovery of the value of a box of merchandise, shipped over defendant’s road from Toledo to Chicago, -which, as the agreed facts of the parties show, was taken by defendant to the latter place, at 9 o’clock P. M., on the twelfth day of August, 1856, and was unloaded from the cars and placed in defendant’s warehouse, at noon of the 13th August, 1856, and a notice was put into the post office, between five and six o’clock P. M., that the box had arrived, consigned to plaintiffs, and was ready for delivery, and they were requested to remove the same within twenty-four hours, or it would be put in store at the expense and risk of the owner-; that plaintiffs received this notice from the post office at ten o’clock in the forenoon, on the fourteenth of August. Between seven and eight o’clock, on the evening of the thirteenth, a fire broke out in a stable near defendant’s warehouse, which extended to and destroyed the warehouse containing these goods; that the fire did not originate in any negligence of the defendant, nor the loss by negligence of defendant in the use of efforts to preserve the goods; that the goods were destroyed by the fire in the warehouse, and that these goods were worth, in Chicago, one hundred and eighty-five dollars. The cause was tried by the court, without the intervention of a jury, by consent, when the court found for and rendered a judgment in favor of defendant, from which plaintiffs appeal to this court. This court has held, at the present term, in the case of Porter v. The Chicago and Rock Island Railroad, that to terminate its liability as a common carrier, it is not necessary that a railroad should give notice of the arrival of goods to the owner and consignee. And that so soon as the goods arrive at their destination, or at the terminus of their road, and they are4unloaded and placed safely and securely in the defendant’s warehouse, that the responsibility of common carriers ceases, and that of warehousemen attaches. In this case there was an attempt to give notice, which did not reach plaintiffs until after the goods were destroyed. But it is insisted that, as this notice only required the plaintiffs to remove the goods within twenty-four hours, otherwise they would be put in store at the expense and risk of the plaintiffs, that the defendant thereby undertook to keep them until that time expired, under the liability of a common carrier. The true construction of this notice, it seems to us, is, that the goods could remain in defendant’s warehouse, free of charge during that time, and if not removed, the defendant would afterwards charge storage as warehouseman, or if they chose, have them stored with some other warehouseman, at plaintiffs’ expense and risk. This notice is certainly as susceptible of this construction as the one contended for by plaintiffs, and if the defendant is to be held liable for such greatly increased responsibility by contract, the intention should be clear and not by such doubtful construction. There is no pretense that there was any fault chargeable to defendants in the loss of these goods, and therefore they cannot be charged for their loss, as ware-housemen or common cairiers. We are therefore of the opinion that the court below committed no error in rendering the judgment which it did, and that it should be affirmed. Judgment affirmed.